Citation Nr: 1500525	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for schizophrenia and depression.   

However, in light of the multiple psychiatric diagnoses of record, the Board has recharacterized the issue as shown on the title page to encompass all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

In his May 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  Subsequently, in June 2012, he withdrew his request for a Board hearing.  38 C.F.R. § 20.702(e) (2014).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a September 2014 Written Brief Presentation submitted by the Veteran's representative, the documents, which includes VA treatment records, are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain documents at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's service treatment records (STRs) reflect that, on his Report of Medical History at the time of his entry into service in August 1972, he reported that he had previously attempted suicide approximately a year and a half previously.  The Report of Medical Examination on entrance does not indicate any psychiatric diagnosis.  Rather, the Veteran's psychiatric evaluation was normal. 

In April 1973, an emergency psychiatric consultation was requested after the Veteran reported to the emergency room feeling "unreal" and "tied up in knots."  The Veteran suggested that his problems were caused by 3 concussions he sustained during his youth, or perhaps by earlier drug abuse.  He acknowledged that he would like to be let out of the Navy.  By way of background, it was noted that the Veteran had an unstable family life and gang-related activity during adolescence involving several offenses.  He reported that he once ingested an overdose of pills in the presence of others to manipulate them.  It was noted that mental status examination revealed a young man who unsuccessfully sought to convince the examiner that he should be separated from the service because of an emotional illness.  There was no evidence of psychosis, disabling neurosis, or organic brain syndrome.  Immature personality traits were manifested by the Veteran's low frustration tolerance, pleasure-seeking abuse of drubs, and previous manipulative suicide attempt.  No psychiatric diagnosis was established.  The examiner's recommendation was that continuation on active duty be contingent upon the Veteran's performance and/or disciplinary problems.

In June 1973, the Veteran reported complaints of extreme nervousness over a recent problem and expressed suicidal thoughts.  It was noted that the Veteran was seeking help in obtaining a discharge from the Navy.  He was despondent about having been court martialed for a theft, which he denied committing.  Mental status examination revealed a despondent young man who unconvincingly threatens that he will commit suicide if not discharged.  Orientation, memory, attention, and concentration were intact.  There was no evidence of psychosis, a neurosis, or organic brain syndrome.  The impression was immature personality disorder. The examiner noted that the Veteran was likely to be a continuing problem and administrative separation should be considered.

The Veteran's Report of Medical Examination at the time of his separation in July 1973 revealed that his psychiatric evaluation was normal.

Post-service treatment records reflect numerous psychiatric diagnoses.  Such include August 2000 records from the North Mississippi Medical Center showing that the Veteran was admitted to the emergency room following an attempted suicide by ingesting two bottles of extra-strength Tylenol.  The Veteran expressed that this attempt was prompted by recent financial troubles as well as problems with his wife.  The Veteran stated that, if given the chance, he would attempt suicide again.  The examiner noted that the Veteran was not forthcoming with his medical history.  The Veteran was diagnosed with major depression and a Tylenol overdose.

Psychiatric treatment records from May 2006 and June 2006 from East Mississippi Correctional Facility (EMCF) show the Veteran stated that he had been diagnosed with major depressive disorder three years previously, and he complained of auditory and visual hallucinations.  In addition, the Veteran claimed he could see into the future.  The examiner found that the Veteran suffered from paranoia and hallucinations approximately two times a week.  Records from the same month show that major depressive disorder with psychotic features and paranoid schizophrenia were ruled out.  One month later, the Veteran again complained of auditory and visual hallucinations.  In August 2009, ECMF records show that the Veteran's major depressive disorder was in partial remission, and persistent thought disorder was ruled out.  The examiner did note that the Veteran suffered from some depression, poor sleep, and an okay appetite.

The Veteran also submitted statements from friends indicating that they have witnessed the Veteran sitting alone, staring off into the distance.  They stated that the Veteran seemed depressed, and that he would remain in a depressed state for days.

The Board notes that the Veteran, who is presently incarcerated at EMCF, has not undergone a VA examination in conjunction with his claim.  VA's ability to provide assistance to incarcerated Veterans is limited by the circumstances of the Veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement.  [Incarcerated Veterans] are entitlement to the same care and consideration given their fellow Veterans."  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In this regard, the record shows that a VA psychiatric examination was scheduled for August 2010.  However, an addendum shows that the examination could not be performed because the correctional facility could not bring the Veteran to his appointment at the VA Medical Center (VAMC).  Another examination was scheduled for May 2012.  However, the VAMC stated that, despite reasonable attempts, it could not conduct the examination because the prison would not transport the Veteran, it could not conduct a phone interview, and it was unable to send an examiner to the prison.

As the prison was unable to transport the Veteran to the nearest VAMC to attend a VA examination, and the VAMC was unable to conduct an in-person examination at the prison or a phone examination, the AOJ should request that a medical professional at the correctional facility perform the examination.  If a medical professional at the correctional facility is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner to offer an etiological opinion.

Additionally, as evidenced by the Veteran's STRs, he was reportedly facing a court martial for theft and was ultimately administratively discharged.  Therefore, the Board finds that a remand is necessary in order to obtain his service personnel records.

Furthermore, while on remand, the AOJ should obtain any outstanding records from the Social Security Administration (SSA) pertaining to the Veteran's application for disability benefits.  In this regard, documentation in the record reflects that SSA denied his claim.  However, as stated in 38 C.F.R. § 3.159(c), VA's duty to assist includes making reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, including obtaining records in the custody of a Federal department or agency.  In this regard, in Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the United States Court of Appeals for Veterans Claims held that VA's duty to assist a Veteran in developing facts pertinent to his/her claim specifically includes requesting information from other Federal departments or agencies (including SSA) and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits.  Moreover, in Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit held that, as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records.  Therefore, a remand is necessary to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.
 
Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any outstanding records, the Veteran should be afforded an appropriate examination to determine the nature and etiology of his acquired psychiatric disorder(s).  As the Veteran is incarcerated, and the prison is unable to transport the Veteran to the nearest VAMC, and the VAMC in unable to send an examiner to EMCF, the AOJ should request that a medical professional at EMCF perform the examination.  The medical professional may utilize VA Form 21-0960P-2 (Mental Disorders (Other Than PTSD and Eating Disorders) Disability Benefits Questionnaire), available at http://www.vba.va.gov/pubs/forms/VBA-21-0960P-2-ARE.pdf.  If the Veteran remains incarcerated and a medical professional at EMCF is unwilling or unable to perform the examination, the AOJ should arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner so as to offer an etiological opinion.  The AOJ must specifically document all efforts to afford the Veteran a VA examination.

Following a review of the record, the examiner should address the following inquiries:

The examiner should identify all of the Veteran's acquired psychiatric and personality disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria and offer an opinion regarding the following inquires:

(A)  For each diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.   

(B)  For all diagnosed acquired psychiatric disorders, the examiner should offer an opinion regarding the following inquires for each currently diagnosed acquired psychiatric disorder:

The examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  In this regard, the examiner should consider the Veteran's reported pre-service suicide attempt.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include his in-service psychiatric complaints and treatment.  

(C)  The examiner should also state whether the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in July 1973, i.e., by July 1974, and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




